         Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 1 of 23




                               UNITED STATES OF AMERICA
                              DISTRICT OF MASSACHUSETTS
                                   WESTERN DIVISION

                       CIVIL ACTION NO._______________________


_________________________________________________________________
ROBERT ESTRIDGE                                                    )
        Plaintiff                                                  )
v.                                                                 )
                                                                   )
THE CITY OF WARE,                                                  )
KYLE WHITCOMB, WARE POLICE DEPARTMENT OFFICER,                     )
(in his professional and individual capacity);                     )
CHRISTOPHER DESANTIS, WARE POLICE DEPARTMENT SERGEANT, )
(in his professional and individual capacity);                     )
DEREK DESUISSEAUX, HARDWICK POLICE DEPARTMENT OFFICER, )
(in his professional and individual capacity);                     )
BRIAN D’AMICO, MASSACHUSETTS STATE POLICE TROOPER,                 )
(in his professional and individual capacity);                     )
JODY GREENE, MASSACHUSETTS STATE POLICE TROOPER,                   )
(in his professional and individual capacity);                     )
PEDRO MONTEIRO, MASSACHUSETTS STATE POLICE TROOPER                 )
(in his professional and individual capacity);                     )
__________________________________________________________________

                                         COMPLAINT

          THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS.

                                       INTRODUCTION

This is civil rights action filed on behalf of the plaintiff, ROBERT ESTRIDGE whose rights

under the Fourth and Fourteenth Amendments and under common law were violated on April 30,

2017 when officers from the Ware Police Department, the Hardwick Police Department and the

Massachusetts State Police entered his personal property without a warrant and without

justification and placed him under arrest without probable cause of criminal activity. The action

of these police officers and police troopers caused injury to ESTRIDGE.

1
       Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 2 of 23




                                         PARTIES

1.   The plaintiff, Robert Estridge (hereinafter ESTRIDGE) is a natural person currently

     residing in Florida. At all relevant times ESTRIDGE was residing at 222 Belchertown

     Road, Apartment C, Ware, Massachusetts.

2.   The defendant, The Town of Ware, Massachusetts, is a municipal corporation with a

     principal place of business located Ware Municipal Building, 126 Main Street, Ware,

     Massachusetts 01082. The Ware Police Department is a subdivision of the Town of

     Ware;

3.   The defendant, Kyle Whitcomb (hereinafter WHITCOMB) is now and was at all relevant

     times a police officer employed by the Town of Ware, Massachusetts’ police department;

4.   The defendant, Christopher DeSantis (hereinafter DESANTIS) is now and was at all

     relevant times a police officer (with a rank of sergeant) employed by the Town of Ware,

     Massachusetts’ police department;

5.   The defendant, Derek Desruisseaux (hereinafter DESRUISSEAUX) is now a police

     officer employed by the Sutton, Massachusetts police department and was at all relevant

     times employed as a police officer for the Town of Hardwick, Massachusetts’ police

     department;

6.   The defendant, Brian D’Amico (hereinafter D’AMICO) is now a was at all relevant times

     a Massachusetts State Trooper employed by the Massachusetts State Police which has a

     headquarters located at 470 Worcester Road, Framingham, Massachusetts;

7.   The defendant, Jody Greene (hereinafter GREENE) is now a was at all relevant times a

     Massachusetts State Trooper employed by the Massachusetts State Police which has a


2
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 3 of 23




      headquarters located at 470 Worcester Road, Framingham, Massachusetts;

8.    The defendant, PEDRO MONTEIRO (hereinafter MONTEIRO) is now a was at all

      relevant times a Massachusetts State Trooper employed by the Massachusetts State

      Police which has a headquarters located at 470 Worcester Road, Framingham,

      Massachusetts;

                                        JURISDICTION

9.    The plaintiff is a citizen of Florida. At all relevant times, the plaintiff was a resident of

      Ware, Massachusetts.

10.   Upon reason and belief, all of the Defendants are citizens of Massachusetts;

11.   The incident giving rise to this claim took place in Ware, Massachusetts;

12.   The jurisdiction of the Court is invoked pursuant to federal law and the Fourth and

      Fourteenth Amendments to the United States Constitution;

13.   The Court also has supplemental jurisdiction pursuant to 28 U.S.C. §1367(a) over the

      state claims alleged herein because they are so related to the federal claims that they form

      part of the same cause or controversy.;

14.   Venue is proper in this district pursuant to 28 U.S.C. §1391 because all of the material

      acts and injuries alleged herein occurred within the Western Division of the District of

      Massachusetts. Such acts include practices and conduct violative of the Fourth and

      Fourteenth Amendments to the United States Constitution. In addition, venue is proper in

      this district pursuant to 28 U.S.C §1391 because, upon information and belief, most of the

      defendants’ residence and/or principal place of business are located in this judicial

      district.


3
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 4 of 23




15.   The amount in controversy, without interest and costs, is more than Seventy Five

      Thousand ($75,000.00);

                                 STATEMENT OF FACTS

16.   On April 30, 2017 at 1:15 am the Ware Police Department received an anonymous tip

      alleging a noise compliant and advising of possible under-age drinking at 222

      Belchertown Road, Ware Massachusetts;

17.   Based solely on this anonymous tip, WHITCOMB and DESANTIS were dispatched to

      222 Belchertown Road, Ware Massachusetts;

18.   The property at 222 Belchertown Road in Ware, Massachusetts was private property

      under the control of the plaintiff ESTRIDGE who was a tenant residing at the property;

19.   Upon arrival WHITCOMB and DESANTIS could hear loud music and observed

      numerous motor vehicles lining the private driveway;

20.   Without a warrant to search the property, WHITCOMB and DESANTIS began walking

      up the driveway toward the private home;

21.   ESTRIDGE appeared in the driveway and informed WHITCOMB and DESANTIS that

      he resided at the house.

22.   ESTRIDGE informed WHOTCOMB and DESANTIS that police officers were not

      welcome at the house and that if they wanted to enter the property they would “need to

      go get a warrant;”

23.   ESTRIDGE returned up the driveway and entered the residence;

24.   WHITCOMB and DESANTES did not leave the property;

25.   Neither WHITCOMB nor DESANTES applied for nor secured a search warrant for the


4
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 5 of 23




      property;

26.   Rather than leaving and securing a search warrant, WHITCOMB and DESANTES called

      for back up officers requesting other officers to respond from West Brookfield,

      Massachusetts; Hardwick, Massachusetts; Massachusetts State Police (C-7, Belchertown

      Barracks); Warren, Massachusetts and Belchertown, Massachusetts;

27.   WHITCOMB and DESANTIS once again began moving further down the driveway onto

      the ESTRIDGE property getting closer to the back yard of the residence;

28.   ESTRIDGE came back out and again informed WHITCOMB and DESANTIS, “I don’t

      want you guys here and you need to leave;”

29.   WHITCOMB and DESANTIS refused to leave and told ESTRIDGE that they planned on

      staying and investigating the anonymous tip of underage drinking;

30.   ESTRIDGE again told WHITCOMB and DESANTIS that he wanted them to leave his

      property. ESTRIDGE was upset and waived his hands at the officers and used expletives

      and obscenities when addressing the officers and telling them to leave his property;

31.   WHITCOMB and DESNATES threatened ESTRIDGE that if he did not consent to a

      search of the property, he would be placed under arrest for disorderly conduct;

32.   ESTRIDGE refused to give officers WHITCOMB and DESANTIS permission to search

      or stay on the property;

33.   WHITCOMB and DESANTES placed ESTERDIGE under arrest for disorderly conduct

      without having probable cause to do so;

34.   WHITCOMB and DESANTES placed handcuffs on ESTRIGDE;

35.   WHITCOMB and DESANTES physical escorted ESTRIDGE to the rear of their police


5
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 6 of 23




      cruiser;

36.   WHITCOMB and DESANTES physically placed ESTRIDGE in the cruiser to transport

      his to the Ware police station;

37.   At no time did ESTRIDGE use any physical force against officers WHITCOMB and

      DESANTES while he was being handcuffed, arrested, escorted to and placed in the

      police cruiser:

38.   At or about the time that ESTRIDGE was secured in the police cruiser other law

      enforcement officers came to assist and provide back-up;

39.   Massachusetts State Troopers D’AMICO, GREENE and MONTEIRO along with

      Hardwick Police Officer DESRUISSEAUX all arrived and all entered ESTRIDGE’s

      private property without a warrant and without probable cause of a crime;

40.   Massachusetts State Police Troopers D’AMICO, GREENE and MONTEIRO along with

      Hardwick Police Officer DESRUISSEAUX rounded up and arrested several of the guests

      that they located on the ESTRIDGE property;

41.   ESTRIDGE was transported to the Ware Police Department where he was booked and

      charged with one count of disorderly conduct and one count of resisting arrest;

42.   On May 1, 2020, ESTRIDGE was arraigned in the Eastern Hampshire District Court and

      formally charged with one count of disorderly conduct and one count of resisting arrest;

43.   ESTRIDGE entered a not guilty plea on both counts;

44.   Despite being aware that there was no probable cause to support the charges against

      ESTRIDGE, the police officers WITCOMB, DESANTIS and D’AMICO trough, their

      police reports, statements and actions encouraged the Northwestern District Attorney’s


6
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 7 of 23




      Office to pursue the prosecution of this matter;

45.   On February 6, 2020, the Northwestern District Attorney’s Office filed a List of

      Witnesses. The District Attorney’s Office reported that they expected WHITCOMB,

      DESANTIS and Massachusetts State Trooper D’AMICO to testify and provide evidence

      against ESTRIDGE;

46.   Based upon this witnesses list, ESTRIDGE understood that WHITCOMB, DESANTIS

      and D’AMICO stood by ready to intentionally and maliciously provide false testimony

      against him in furtherance of this unjust and sham prosecution;

47.   On November 16, 2017, ESTRIDGE filed a motion to dismiss both counts based upon a

      lack of probable cause to support the charges;

48.   On February 8, 2018, the court (the Honorable Judge Robert T. Santaniello) conducted a

      hearing regarding ESTRIDGE’s Motion to Dismiss both counts;

49.   On February 8, 2018, the court (the Honorable Judge Robert T. Santaniello) allowed the

      ESTRIDGE Motion to Dismiss finding a lack of probable cause to support the charges;

50.   All of the above-described acts were done by all of the Defendants intentionally,

      knowingly, willfully, wantonly, maliciously and/or in reckless disregard for

      ESTRIDGE’S federally protected rights, and were done pursuant to the preexisting and

      on-going deliberately indifferent official custom, practice, decision, policy, training and

      supervision of the governmental Defendant, the Town of Ware;

51.   With deliberate indifference to the rights of citizens to be free from unjustified

      warrantless searches and wrongful arrest by the police, the Defendant, the Town of Ware,

      has ongoingly encouraged, tolerated, ratified, and acquiesced to an environment of police


7
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 8 of 23




      misconduct by (a) failing to conduct sufficient training or supervision with respect to the

      constitutional limitations on police authority to search and arrest; (b) by failing to punish

      unconstitutional acts of police officers; (c) by tolerating the use of unconstitutional acts

      of police officers; (d) by ongoingly failing to properly and neutrally investigate citizen

      complaints of unconstitutional acts by police officers; and (e) by tolerating, encouraging

      and permitting collusive statements by involved police officers in such situations;

52.   It is the longstanding, widespread, deliberately indifferent custom, habit, practice and/or

      policy of the municipal defendant, the Town of Ware to permit police officers to make

      illegal entry upon private property and to make arrests without probable cause, as well as

      to fail to supervise and to train officers in the appropriate constitutional limits in effecting

      searches, seizures and arrests, knowing that these members of the Ware police

      department law were routinely engaged in such unconstitutional conduct;

53.   On February 16, 2019 ESTRIDGE served the defendant TOWN OF WARE with a letter

      of presentment pursuant to the Massachusetts Tort Claims Act [Massachusetts General

      Laws Chapter 258, Section 4]. The letter was received by the Ware Town Manager, the

      Ware Town Clerk and the Chairman of the Ware Board of Selectmen;

54.   The Town of Ware responded to the presentment letter though it’s insurance agent, MIIA

      but made no offer to the demand contained in the presentment letter;

55.   As a direct and proximate result of the wrongful conduct of each of the Defendants

      individually and in concert, ESTRIDGE has been substantially injured. These injuries

      include, but are not limited to, loss of constitutional rights, state rights and federal rights,

      loss of his residence, loss of his employment, great emotional distress and mental


8
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 9 of 23




      suffering caused by the unconstitutional and moving forces of all of the Defendants;

55.   ESTRIDGE’S injuries were directly and proximately caused by the actions and

      omissions of all the Defendants;


                                    CLAIMS FOR RELIEF

                                 COUNT I
                        FIRST CLAIM FOR RELIEF
       VIOLATION OF 42 USC §1983 – FOURTH AMNEDMENT VIOLATION
            ILLEGAL ENTRY ONTO THE PLAINTIFF’S PROPERY
                                AGAINST
    WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and MONTEIRO

56.   ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

      fully set forth herein;

57.   42 U.S.C. §1983 provides:

              Every person, who under color of law of any statute, ordinance,
              regulation, custom or usage of any state or territory or the District
              of Columbia subjects or causes to be subjected any citizen of the
              United States or other person within the jurisdiction thereof to the
              deprivation of any rights, privileges or immunities secured by the
              constitution and law shall be liable to the party injured in an action
              at law, suit in equity or other appropriate proceeding for redress ....

58.   ESTRIDGE is a citizen of the United States;

59.   WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and MONTERIRO

      are persons for purposes of 42 U.S.C. §1983;

60.   WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and MONTERIRO

      at all times relevant hereto, were acting under color of state law in their capacity as Police

      Officers and State Troopers and their acts and omissions were conducted within their

      official duties and employment;


9
       Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 10 of 23




61.   At the time of the complained events, ESTRIDGE had a clearly established constitutional

      right under the Fourth and Fourteenth Amendments to be secure in his personal property

      from illegal entry without a warrant or without an exception to the warrant requirement;

62.   Any reasonable police officer or state trooper would know or should have known of these

      rights at the time of the complained of conduct as they were clearly established at the time;

63.   The Defendants, WHITCOMB’s, DESANTIS’, DESUISSEAUX’s, D’AMICO’s,

      GREENE’s and MONTERIRO’s entry upon ESTROIDGE’S property described herein,

      were intentional, malicious and/or involved reckless, callous, and deliberate indifference

      to ESTRIDGE’S federally protected rights;

64.   This illegal entry by WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE

      and MONTERIRO shocks the conscience and violated the Fourth and Fourteenth

      Amendment rights of ESTRIDGE;

65.   The Defendants, WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and

      MONTERIRO acted in concert and joint action with each other to violate ESTRIDGE’S

      Fourth and Fourteenth Amendment rights;

66.   The acts or omissions of WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO,

      GREEN and MONTERIRO described herein intentionally deprived ESTRIDGE of his

      constitutional rights and statutory rights and caused him injury and damages;

67.   The Defendants, WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and

      MONTERIRO are not entitled to qualified immunity for the complained of conduct;

68.   As a proximate result of WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO,

      GREENE and MONTERIRO’s unlawful conduct, ESTRIDGE has suffered actual physical


10
       Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 11 of 23




      and emotional injuries, and other damages and losses as described herein entitling him to

      compensatory damages, economic damages, medical expenses, lost wages, lost future

      income, special damages, punitive damages and attorney's fees and costs, in amounts to

      be determined at trial.



                                COUNT II
                       SECOND CLAIM FOR RELIEF
       VIOLATION OF 42 USC §1983 – FOURTH AMNEDMENT VIOLATION
                 ILLEGAL ARREST OF THE DEFENDANT
                                AGAINST
                        WHITCOMB and DESANTIS

69.   ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

      fully set forth herein;

70.   42 U.S.C. §1983 provides:

              Every person, who under color of law of any statute, ordinance,
              regulation, custom or usage of any state or territory or the District
              of Columbia subjects or causes to be subjected any citizen of the
              United States or other person within the jurisdiction thereof to the
              deprivation of any rights, privileges or immunities secured by the
              constitution and law shall be liable to the party injured in an action
              at law, suit in equity or other appropriate proceeding for redress ....

71.   ESTRIDGE is a citizen of the United States;

72.   WHITCOMB and DESANTIS are persons for purposes of 42 U.S.C. §1983;

73.   WHITCOMB and DESANTIS at all times relevant hereto, were acting under color of

      state law in their capacity as Police Officers and their acts and omissions were conducted

      within their official duties and employment;

74.   At the time of the complained events, ESTRIDGE had a clearly established constitutional

      right under the Fourth and Fourteenth Amendments to be secure in his person from

11
       Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 12 of 23




      wrongful arrests made without probable cause;

75.   Any reasonable police officer would know or should have known of these rights at the time

      of the complained of conduct as they were clearly established at the time;

76.   The Defendants, WHITCOMB’s and DESANTIS’ arrest of ESTRIDGE described herein,

      was intentional, malicious and/or involved reckless, callous, and deliberate indifference

      to ESTRIDGE’S federally protected rights;

77.   This illegal arrest made without probable cause by WHITCOMB and DESANTIS shocks

      the conscience and violated the Fourth and Fourteenth Amendment rights of ESTRIDGE;

78.   The Defendants, WHITCOMB and DESANTIS, acted in concert and joint action with each

      other to violate ESTRIDGE’S Fourth and Fourteenth Amendment rights;

79.   The acts or omissions of WHITCOMB and DESANTIS described herein intentionally

      deprived ESTRIDGE of his constitutional rights and statutory rights and caused him injury

      and damages;

80.   The Defendants, WHITCOMB and DESANTIS are not entitled to qualified immunity for

      the complained of conduct;

81.   As a proximate result of WHITCOMB and DESANTIS unlawful conduct, ESTRIDGE has

      suffered actual physical and emotional injuries, and other damages and losses as described

      herein entitling him to compensatory damages, economic damages, medical expenses, lost

      wages, lost future income, special damages, punitive damages and attorney's fees and costs,

      in amounts to be determined at trial.




12
       Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 13 of 23




                                COUNT III
                        THIRD CLAIM FOR RELIEF
              VIOLATION OF STATE CIVIL RIGHTS STATUTE
          THROUGH USE OF THREATS, COERCION and INTIMIDATION
                       (M.G.L. c. 12, §§ 11H and 11I)
                                AGAINST
                       WHITCOMB and DESANTIS

82.   ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

      fully set forth herein;

83.   The Defendants, WHITCOMB and DESANTIS interfered with or attempted to interfere

      with ESTRIDGE’S exercise and enjoyment of his rights secured by the Constitution or

      laws of either the United States or of the Commonwealth of Massachusetts by the

      defendants use of threats, intimidation and/or coercion against ESTRIDGE;

84.   The Defendants, WHITCOMB’S and DESANTIS'S use of threats, intimidation and

      coercion interfered with ESTRIDGE’S right to (a) be secure in his private property from

      an unreasonable and warrantless search and (b) to be free from an unreasonable

      deprivation of his liberty;

85.   WHITCOMB and DESANTIS used threats, coercion and intimidation to try to force

      ESTRIDGE to permit them to conduct an illegal search of his property without his

      consent when they threatened to place him under arrest if he did not give such consent;

86.   WHITCOMB and DESANTIS, at all times relevant hereto, were acting under color of

      state law in their capacity as Ware Police Officers and their acts and omissions were

      conducted within their official duties and employment;


13
       Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 14 of 23




87.   At the time of the complained events, ESTRIDGE had a clearly established constitutional

      right under the Fourth and Fourteenth Amendments to be secure in his person and

      property from the warrantless and unreasonable search of his property and the

      unreasonable and unjustified arrest of his person;

88.   Any reasonable police officer would know or should have known of these rights at the

      time of the complained of conduct as they were clearly established at the time;

89.   The Defendants, WHITCOMB and DESANTIS actions described herein amounted to

      threats, coercion and intimidation;

90.   WHTCOMB’s and DESANTIS’ actions were malicious and/or involved reckless,

      callous, and deliberate indifference to ESTRIDGE’S state and federal protected right

91.   The actions taken by WHITCOMB and DESANTI shock the conscience and violated the

      state and federal constitutional rights of ESTRIDGE;

92.   ESTRIDGE suffered injury based upon the acts and omissions of WHITCOMB and

      DESANTIS;

93.   The acts and omissions of WHITCOMB and DESANTES were the direct and proximate

      cause of the injuries suffered and the damages incurred by ESTRIDGE;

94.   WHITCOMB and DESANTIS acted in concert and joint action with each other to

      deprive ESTRIDGE of his state and federal protected rights;

95.   The acts or omissions of WHITCOMB and DESANTIS described herein intentionally

      deprived ESTRIDGE of his state and federal constitutional rights and his state and

      federal statutory rights and caused him injury and damages;

96.   WHITCOMB and DESANTIS are not entitled to qualified immunity for the complained


14
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 15 of 23




       of conduct;

97.    As a proximate result of WHITCOMB and DESANTIS unlawful conduct in violation of

       the Massachusetts State Civil Rights Act, ESTRIDGE has suffered actual physical and

       emotional injuries, and other damages and losses as described herein entitling him to

       compensatory damages, economic damages, medical expenses, lost wages, lost future

       income, special damages, punitive damages and attorney's fees and costs, in amounts to

       be determined at trial.


                               COUNT IV
                      FOURTH CLAIM FOR RELIEF
                       VIOLATION OF 42 USC §1983
        DELIBERATELY INDIFFERENT POLICIES, PRACTICES, CUSTOMS,
             TRAINING and SUPERVISION IN VIOLATION OF THE
                FOURTH AND FOURTEENTH AMENDMENTS
                               AGAINST
                          THE TOWN OF WARE

98.    ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

       fully set forth herein;

99.    42 U.S.C. §1983 provides:

               Every person, who under color of law of any statute, ordinance,
               regulation, custom or usage of any state or territory or the District
               of Columbia subjects or causes to be subjected any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges or immunities secured by the
               constitution and law shall be liable to the party injured in an action
               at law, suit in equity or other appropriate proceeding for redress ....

100.   ESTRIDGE is a citizen of the United States;

101.   The Defendant, The Town of Ware, Massachusetts based upon the actions of it

       subdivision the Ware Police Department is a person for purposes of 42 U.S.C. §1983;


15
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 16 of 23




102.   The Defendant, the Town of Ware at all times relevant hereto was acting under color of

       state law;

103.   ESTRIDGE had the following clearly established rights at the time of the complained of

       conduct: (a) the right to be secure in his person property from warrantless and

       unreasonable searches under the Fourth and Fourteenth Amendments to the U.S.

       Constitution and 42 U.S.C. §1983; and (b) the right to be secure in his liberty from arrests

       made without a warrant or without probable cause under the Fourth and Fourteenth

       Amendments to the U.S. Constitution and 42 U.S.C. §1983;

104.   The Defendant, the Town of Ware, Massachusetts knew or should have known of these

       rights at the time of the complained of conduct as they were clearly established at that

       time;

105.   The Defendants, WHITCOMB and DESANTIS at all times relevant hereto were acting

       pursuant to municipal custom, policy, decision, ordinance, widespread habit, usage or

       practice in their actions pertaining to ESTRIDGE;

106.   The acts and omissions of the defendant, the Town of Ware, Massachusetts as described

       herein intentionally deprived ESTRIDGE of his constitutional and statutory rights and

       caused him damages;

107.   The defendant, the Town of Ware, Massachusetts is not entitled to qualified immunity for

       the complained of conduct;

108.   The defendant, the Town of Ware, Massachusetts developed and maintained policies and

       procedures, customs and/or practices exhibiting deliberate indifference to the

       constitutional rights of citizens, which were moving forces behind and proximately


16
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 17 of 23




       caused the violations of ESTRIDGE’S constitutional and federal rights as set forth herein

       and other claims, resulted from a conscious or deliberate choice to follow a course of

       action from various available alternatives;

109.   The defendant, the Town of Ware has created and tolerated an atmosphere of

       lawlessness, and has developed and maintained long-standing, department-wide customs,

       law enforcement related policies, procedures, customs, practices and/or failed to properly

       train and/or supervise its officers in a manner amounting to deliberate indifference to the

       constitutional rights of ESTRIDGE and the public in general;

110.   In light of the duties and responsibilities of those police officers that participate in

       searches of private property and arrests on alleged crimes, the need for specialized

       training and supervision is so obvious, and the inadequacy of training and/or supervision

       is so likely to result in the violation of constitutional and federal rights such as those

       described herein that the failure to provide such specialized training and supervision is

       deliberately indifferent to those rights;

111.   The deliberate indifferent training and supervision provided by the defendant, the Town

       of Ware, Massachusetts resulted from a conscious and deliberate choice to follow a

       course of action from among various alternatives available to the defendant, the Town of

       Ware, and were moving forces in the constitutional and federal violation injuries

       complained of by ESTRIDGE;

112.   As a direct and proximate result of the defendant's, the Town of Ware, Massachusetts

       unlawful conduct, ESTRIDGE suffered actual physical and emotional injuries, and other

       damages and losses as described herein entitling him to compensatory and special


17
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 18 of 23




       damages, in amounts to be determined at trial. As a further result of the defendant’s

       unlawful conduct ESTRIDGE has incurred special damages, including medically related

       expenses or other special damages, in amounts to be determined at trial;

113.   TAYLOR seeks appropriate declaratory and injunctive relief pursuant to 42 U.S.C. §1983

       to redress the defendant’s, the Town of Ware, Massachusetts above described ongoing

       deliberate indifference in policies, practices, habits customs, usages, training and

       supervision with respect to the rights described herein, which these defendants have no

       intention for voluntarily correcting despite obvious need and requests for such correction.


                                   COUNT V
                        FIFTH CLAIM FOR RELIEF
                      STATE COMMON LAW CALIM
            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                   AGAINST
     WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and MONTEIRO
                       in their individual capacity only

114.   ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

       fully set forth herein;

115.   In their individual capacity, the defendants WHITCOMB, DESANTIS, DESUISSEAUX,

       D’AMICO, GREENE and MONTEIRO owed ESTRIDGE a duty of care;

116.   In their individual capacity, the defendants, WHITCOMB, DESANTIS,

       DESUISSEAUX, D’AMICO, GREENE and MONTEIRO through their actions intended

       to inflict emotional distress upon ESTRIDGE or they should have known that their

       actions were likely to result in the infliction of emotional distress;

117.   The conduct of WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and

       MONTEIRO was extreme and outrageous and beyond all possible bounds of decency in

18
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 19 of 23




       a civilized community;

118.   ESTRIDGE suffered emotional distress;

119.   The emotional distress sustained by ESTRIDGE was severe and was of a nature that no

       reasonable person could be expected to endure such distress;

120.   The actions of WHITCOMB, DESANTIS, DESUISSEAUX, D’AMICO, GREENE and

       MONTEIRO were the direct and proximate cause of ESTRIDGE’S distress;


                                             COUNT VI
                                   SIXTH CLAIM FOR RELIEF
                                 STATE COMMON LAW CLAIM
                                    ASSAULT AND BATTERY
                                              AGAINST
                                   WHITCOMB and DESANTIS
                                  in their individual capacity only

121.   ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

       fully set forth herein;

122.   The defendants, WHITCOMB and DESANTIS, in their individual capacity intentionally

       touched the person of ESTRIDGE;

123.   ESTRIDGE did not consent to WHITCOMB and DESANTIS touching of his person;

124.   WHITCOMB and DESANTES did not have a justification or excuse to touch

       ESTRIDGE as any arrest was wrongful and was not premised upon probable cause;

125.   ESTRIDGE suffered physical and emotional pain and suffering as a proximate result of

       the WHITCOMB’s and DESANTIS’ touching of his person;

126.   ESTRIDGE suffered economic damages as a proximate result of WHITCOMB’s and

       DESANTIS’ touching his person, including but not limited to psychological treatment

       expenses, lost wages and loss of housing;

19
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 20 of 23




                                         COUNT VII
                             SEVENTH CLAIM FOR RELIEF
                             STATE COMMON LAW CLAIM
                              MALICIOUS PROSECUTION
                                          AGAINST
                           WHITCOMB, DESANTIS and D’AMICO
                              in their individual capacity only

127.   ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

       fully set forth herein;

128.   WHITCOMB, DESANTIS and D’AMICO in their individual capacity acted individually

       and in concert with each other to maliciously prosecute ESTRIDGE in the Eastern

       Hampshire District Court in Belchertown, Massachusetts;

129.   By their reports, comments, input, testimony and cooperation with the district attorney's

       office, the defendants WHITCOMB, DESANTIS and D’AMICO in their individual

       capacity did individually and in concert with each other commence a criminal

       prosecution against ESTRIDGE;

130.   By their involvement and cooperation with the Northwestern District Attorney’s Office

       including making themselves available to testify at a trial against ESTRIDGE, the

       defendants, WHITCOMB, DESANTIS and D’AMICO in their individual capacity did

       engage in the prosecution of ESTRIDGE;

131.   The actions of the defendants WHITCOMB, DESANTIS and D’AMICO individually

       and jointly, were done maliciously;

132.   The prosecution of ESTRIDGE was commenced and litigated without probable cause;

133.   On November 16, 2017, ESTRIDGE filed a Motion to Dismiss asserting that there was

       no probable cause to support any of the charges;


20
        Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 21 of 23




134.   On February 6, 2028, the Northwestern District Attorney’s Office filed a List of

       Witnesses whom they intended to call at trial. The list included WHITCOMB,

       DESANTIS and D’AMICO;

134.   On February 8, 2018, the Eastern Hampshire District Court (J. Santaneillo) heard

       ESTRIDGE’S Motion to Dismiss;

135.   On February 8, 2018, the Eastern Hampshire District Court (J. Santaneillo) allowed

       ESTRIDGE’S Motion to Dismiss. All of the charges were dismissed resulting in a

       favorable disposition for ESTRIDGE;

136.   The defendants, WHITCOMB’S, DESANTIS’ and D’AMICO’S joint and individual

       actions resulted in ESTRIDGE suffering damages including physical pain and suffering

       and emotional pain and suffering, embarrassment, ridicule, homelessness, loss or

       employment and emotional distress;

                                          COUNT VIII
                               EIGHTH CLAIM FOR RELIEF
                              STATE COMMON LAW CLAIM
                                    CIVIL CONSPIRACY
                                           AGAINST
                            WITCOMB, DESANTIS and D’AMICO
                               in their individual capacity only

137.   ESTRIDGE hereby incorporates all of the proceeding paragraphs of this Compliant as if

       fully set forth herein;

138.   The defendants WHITCOMB, DESANTIS and D’AMICO in their individual capacity

       acted in concert with each other to accomplish the unlawful purpose of falsely and

       maliciously prosecuting ESTRIDGE in an effort to cover-up their own illegal assault and

       battery, wrongful arrest and their violation of ESTRIDGE’S civil rights;


21
          Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 22 of 23




139.    The defendants WHITCOMB, DESANTIS and D’AMICO in their individual capacity by

        their reports, comments, input, testimony and cooperation with each other and this the

        Northwestern District Attorney’s Office utilized their administrative power over

        ESTRIDGE to cause ESTRIDGE damage and harm;

140.    In their individual capacity, the defendants WHITCOMB’S, DESANTIS’ and

        D’AMICO’S joint action in furthering the wrongful prosecution of the plaintiff

        ESTRIDGE resulted in ESTRIDGE suffering damages including physical pain and

        suffering and emotional pain and suffering, embarrassment, ridicule, and emotional

        distress;

141.    The civil conspiracy to maliciously prosecute ESTRIDGE that was commenced and

        furthered between the defendants WHITCOMB, DESANTIS and D’AMICO terminated

        on February 8, 2018 when all charges were dismissed upon a finding that there was no

        probable cause to justify the arrest or the charges

PRAYER FOR RELIEF

The Plaintiff requests judgment against the Defendants,

     A. In an amount to be determined by the jury for compensatory damages, including but not
        limited to:

        i.      Financial losses;
        ii.     Immediate Discomfort;
        iii.    Emotional pain and suffering and emotional distress;
        iv.     Humiliation and Embarrassment
        v.      Inconvenience, annoyance and alarm;
        vi.     Medical Mental Health Treatment Expenses;
        vii.    Costs associated with homelessness
        viii.   Lost Wages;
        ix.     Lost Earning Potential;

     B. In an amount to be determined by the jury for punitive damages;

22
          Case 3:20-cv-30058-KAR Document 1 Filed 04/21/20 Page 23 of 23




     C. Awarding the plaintiff the costs associated with this action;

     D. Awarding the plaintiffs their reasonable attorney fees;

     E. Granting the plaintiff such other and further relief as the court deems just and proper;

     F. THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL COUNTS.


                                               Respectfully submitted,
                                               ROBERT ESTRIDGE, the plaintiff
                                               by the plaintiff’s attorney

        April 21, 2020                         /s/ Alfred P. Chamberland
                                               Alfred P. Chamberland
                                               BBO # 564151
                                               5 Arthur Street
                                               PO Box 217
                                               Easthampton, MA 01027
                                               Telephone (413) 529 0404
                                               Fax: (413) 529-0347
                                               Cell Phone: (413) 210-6579
                                               E-mail: attorney.chamberland@gmail.com




23
